Title: To Thomas Jefferson from Edward Hopkins, 18 June 1825
From: Hopkins, Edward
To: Jefferson, Thomas


sir—
Hartford Conn.
June 18th 1825
During a recent journey into the eastern part of Virginia, it was suggested to me by a friend, that a History of that State, to the present time, embracing all that is interesting & important, & limited to such a size as would enable all who would wish to be possessed of such a work, to obtain it, was such wanted.—The last work on that subject, although written with Some ability, does not appear to bear a character which can long recommend it; & its minuteness of detail, (much of which it is thought might be dispensed with, without injury to the work,) has swelled it to a Size, & an expense, too formidable for the Libraries, & purses, of most who would wish for such a History;—& beside, the Style in which it was published, is far from that which the History of, perhaps, the most interesting portion of our Country, deserves.—But without farther comment upon such Histories as have already appeared, I may be allowed to say Sir, that such a work from from your pen, would undoubtedly be read with great interest; & that, having given some attention formerly to the History of Virginia, the resources within your reach must render it most acceptable, & invaluable, to the public, as well as easy to you in its accomplishment.—My object in writing you Sir, is to enquire whether you could be induced to undertake Such a work, & to ask your opinion, whether a History of Virginia, in much less compass the the one I have referred to, could not be made to contain all matters of importance, & interest, relative to the Subject.—I should be pleased Sir, to have your ideas on this matter; & should my Suggestion be favourably received, Shall be happy in confering with you farther on the subject.—I am Sir, very respectfully yr obt ServtEdward Hopkins—Bookseller.HartfordConn.